Case 0:20-cv-60117-WPD Document 18 Entered on FLSD Docket 02/21/2020 Page 1 of 2



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                                               CASE NO. 20-60117-CIV-DIMITROULEAS

  ROBERT WEBSTER,

          Plaintiff,
  v.

  OCWEN LOAN SERVICING, LLC,

        Defendant.
  _____________________________________/

                        ORDER DENYING MOTION TO STAY DISCOVERY

          THIS CAUSE is before the Court upon Defendant’s Unopposed Motion to Stay

  Discovery [DE 14] (“Motion”) and the Parties’ Joint Scheduling Report [DE 15], filed herein on

  February 17, 2020. The Court has carefully considered the Motion [DE 14] and is otherwise fully

  advised in the premises.

          The Court’s January 21, 2020 Order did not require the parties to file a scheduling report

  until 35 days after the close of pleadings. [DE 3]. Before an answer was filed, the parties chose

  to file a Motion to Stay Discovery [DE 14] and a pre-mature scheduling report with all proposed

  deadlines tied to the potential stay of discovery [DE 15].

          Rather than staying discovery and entering a scheduling order contingent on that stay, the

  Court will deny Defendant’s Motion to Stay and order the parties to file a joint scheduling report

  that complies with the Court’s Order thirty-five (35) days after the first pleading 1 is filed by the

  last responding defendant and abide by the other deadlines laid out in the Court’s January 21,



  1
   Under the Federal Rules of Civil Procedure, the following are considered “pleadings” a complaint, an answer to a
  complaint, an answer to a counterclaim designated as a counterclaim, an answer to a counterclaim, a third-party
  complaint; an answer to a third-party complaint; and if the court orders one a reply to an answer. See Fed. R. Civ.
  Pro. Rule 7(a).
Case 0:20-cv-60117-WPD Document 18 Entered on FLSD Docket 02/21/2020 Page 2 of 2



  2020 Order.

         Accordingly, it is ORDERED AND ADJUDGED that the Motion to Stay Discovery

  [DE 14] is hereby DENIED. The Parties shall file a joint scheduling report thirty-five (35) days

  after the first pleading is filed by the last responding defendant.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 20th day of February, 2020.




  Copies furnished to:
  Counsel of record
